Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “in the CSI report configuration, a report quantity is configured so as to report a CSI-RS resource indicator (CRI), a rank indicator (RI), and a channel quality indicator (CQI), for a first CSI-RS resource and a second CSI-RS resource, first and second CRIs being included in multiple CSI-RS resources configured in a CSI-RS resource set, and being simultaneously receivable by the terminal apparatus, a first RI for the first CSI-RS resource and a second RI for the second CSI-RS resource are determined, in a case that a total of the first RI and the second RI is four or less, a CQI determined by using both the first CSI-RS resource and the second CSI-RS resource is determined, and the CSI report includes the first CRI indicating the first CSI-RS resource, the second CRI indicating the second CSI-RS resource, the first RI, the second RI, and the CQI.”
 	Independent claim 7 requires “in the CSI report configuration, a report quantity is configured so as to report a CSI-RS resource indicator (CRI), a rank indicator (RI), and a channel quality indicator (CQI) a first CSI-RS resource and a second CSI-RS resource, first and second CRIs being included in multiple CSI-RS resources configured in a CSI-RS resource set, and being simultaneously receivable by the terminal apparatus, information indicating the first CRI which indicates the first CSI-RS resource and the second CRI which indicates Page 3 of 8the second CSI-RS resource, and information indicating a first RI for the first CSI-RS resource and a second RI for the second CSI-RS resource is received, and in a case that a total of the first RI and the second RI is four or less, information indicating a CQI determined by using both the first CSI-RS resource and the second CSI-RS resource is received.”
 	Independent claim 13 requires “in a case that, in the CSI report configuration, a report quantity is configured so as to report a CSI-RS resource indicator (CRI), a rank indicator (RI), and a channel quality indicator (CQI a first CSI-RS resource and a second CSI-RS resource, first and second CRIs being included in multiple CSI-RS resources configured in a CSI-RS resource set, and being simultaneously receivable by the terminal apparatus, a first RI for the first CSI-RS resource and a second RI for the second CSI-RS resource are determined, in a case that a total of the first RI and the second RI is four or less, a CQI determined by using both the first CSI-RS resource and the second CSI-RS resource is determined, and the CSI report includes the first CRI indicating the first CSI-RS resource, the second CRI indicating the second CSI-RS resource, the first RI, the second RI, and the CQI.”
 	Independent claim 14 requires “in the CSI report configuration, a report quantity is configured so as to report a CSI-RS resource indicator (CRI), a rank indicator (RI), and a channel quality indicator (CQI), a first CSI-RS resource and a second CSI-RS resource, first and second CRIs being included in multiple CSI-RS resources configured in a CSI-RS resource set, and being simultaneously receivable by the terminal apparatus, information indicating the first CRI which indicates the first CSI-RS resource and the second CRI which indicates the second CSI-RS resource, and information indicating a first RI for the first CSI-RS resource and a second RI for the second CSI-RS resource is received, and in a case that a total of the first RI and the second RI is four or less, information indicating a CQI determined by using both the first CSI-RS resource and the second CSI-RS resource is received.”
 	The prior art of record (in particular, Kakishima et al. US 2019/0044599)(hereinafter Kakishima) does not disclose, with respect to claim 1, “in the CSI report configuration, a report quantity is configured so as to report a CSI-RS resource indicator (CRI), a rank indicator (RI), and a channel quality indicator (CQI), for a first CSI-RS resource and a second CSI-RS resource, first and second CRIs being included in multiple CSI-RS resources configured in a CSI-RS resource set, and being simultaneously receivable by the terminal apparatus, a first RI for the first CSI-RS resource and a second RI for the second CSI-RS resource are determined, in a case that a total of the first RI and the second RI is four or less, a CQI determined by using both the first CSI-RS resource and the second CSI-RS resource is determined, and the CSI report includes the first CRI indicating the first CSI-RS resource, the second CRI indicating the second CSI-RS resource, the first RI, the second RI, and the CQI.” as claimed.  Rather, Kakishima discloses the BS 20 may transmit CSI process information and the CSI-RS to the UE 10. The UE 10 may perform the channel estimation based on the received CSI-RS, and then select the precoder and Channel Quality Information (CQI) based on a result of the channel estimation. The UE 10 may transmit the CSI feedback including the selected precoder (Precoding Matrix Indicator (PMI)), the CRI, a Rank Indicator (RI), a Reference Signal Received Power (RSRP), and the CQI to the BS 20. The BS 20 may determine a beam used for data signal transmission between the BS 20 and the UE 10 based on the received CSI feedback. The BS 20 may transmit a precoded data signal using the determined beam to the UE 10 (see Kakishima, Fig. 2, p. [0050]). Moreover, Kakishima discloses a CSI feedback scheme (see Kakishima, Fig. 3B, p. [0062-0064]. 

 	The same reasoning applies to claims 7, 13 and 14.  Accordingly, claims 1, 3-14 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477